DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
This Office Action is in response to the Applicant’s Amendment filed April 15, 2022.  Claims 1-20 are pending in this case. Claims 1, 2, and 5-20 are currently amended.  Claims 15-20 were previously withdrawn.  Accordingly, claims 1-14 are currently under examination.  
MPEP 707.2
In accordance with MPEP section 707.02, the claims were reviewed with the SPE Examiner John W. Hayes.
With regard to the claims, as currently amended, the claims do not appear to overcome the grounds of rejection.  However, the specification may include subject matter (written in such a way to satisfy written description requirements) that, if entered into the claims, may overcome the prior art, as well as the rejection under MPEP section 101.
Specifically, with the goal of overcoming the rejections under Section 101, and thereby advancing prosecution, such subject matter can be found in the PgPub, paragraph 0017 (card device with buttons that activate certain features, and displaying the feature next to the button), paragraphs 22-27 (specific card structures such as a magnetic emulator to change/update the magnetic stripe, LED/LCD display on the card or touchscreen, card button that causes codes to be communicated through a dynamic magnetic stripe communications device), or 0049 & 0063) (user using a website to select/assign features for particular card buttons)
Further, some of the above suggestions could potentially overcome the prior art of record.  Other suggestions to overcome the art, thereby advancing prosecution, include the subject matter of Paragraph 0004 (using a telephone device to associate features to buttons on the card), 0005 & 0020 (associate button pressing and communicate button press to point of sale to process 3rd party features), 0049 and 0063 (user using a website to select/assign features for particular card buttons).

Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS, filed April 15, 2022, with respect to the 112(a) rejection of claims 1-14, as currently amended, have been fully considered and are persuasive.  The 112(a) rejection of claims 1-14, as currently amended, has been withdrawn. 
Applicant’s arguments, see REMARKS/ARGUMENTS, filed April 15, 2022, with respect to the finding of nonfunctional descriptive material in view of the amendments to the claims, have been fully considered and are persuasive.  The remarks regarding nonfunctional descriptive material have been withdrawn.
Applicant argues that claims 1 and 2 recite statutory subject matter. 
Examiner respectfully disagrees.
Specifically, Applicant argues that claim 2 does not recite “a credit transaction.” However, the rejection does not rely on claim 2 reciting “a credit transaction.”
Additionally, Applicant states that the claims as a whole are not directed to choosing how to pay for an item. Note that the claims recite receiving a manual input indicative of changing a feature on a payment device, changing the feature on a remote device, receiving information indicative of payment, authorizing the payment, retrieving the feature from the remote device, and initiating a transaction in claim 1 and receiving a manual input indicative of changing a feature on a payment device, changing the feature on a remote device, receiving information indicative of payment, authorizing the payment, retrieving the feature from the remote device, and initiating a piggyback purchase transaction in claim 2. Changing a feature of a payment device and making a payment using the device reads on changing the manner in which the payment device is used for making the payment, or choosing how to pay for an item.
The claims, as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical filed; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. The claims are directed to the fundamental economic practice of paying for an item and fail to add substantially more as they merely require a computer to automate the abstract idea.  (Alice Corporation Pty. Ltd. v. CLS Bank International, et al US Supreme Court, No. 13-298, June 19, 2014).
Applicant argues, regarding claims 7 and 8, that the claims are neither vague nor unclear.
Examiner respectfully disagrees.  In this case, claims 7 and 8 are vague and unclear as to the relationship between the discretionary code and how the feature is retrieved.  In other words, the claims are silent as to the buttons ever being pushed.  Therefore if a code indicative of a button is being included without any action being taken involving a button the inclusion of the code either does not have a functional relationship or such a relationship must be held as unclear.  As the "retrieving" is "based on said discretionary code" it is unclear as to what the "basis" regarding the code as it effects the retrieval of the feature. The manner in which the discretionary data code in claims 7 and 8 (or the second information in claims 9 and 10) indicates a button and what information about the button is indicated in the discretionary data code (or the second information) is unclear, because the claim does not recite any step or function that results in “the discretionary data” or “the second information” being “indicative of one of the plurality of buttons.” 
Applicant further argues, regarding claim 1 that nothing in the cited references teaches, discloses or suggests “initiating a credit transaction based, at least in part, on said retrieved feature and said authorized payment”.
Examiner respectfully disagrees. Attention is directed to Cohen, at col 5 ln 30-40, where a transaction takes place when a buyer via a user device chooses and then transmits a credit card number.  Note also that the claim does not require that the authorized payment be for a different transaction than the credit transaction. Therefore, the claim does not require more than one transaction.
Applicant has further argued that that an authorized transaction must have been initiated prior to authorization, and thus the “authorizing payment” and “initiating a credit transaction” refer to different transactions. 
Examiner respectfully disagrees.
The claim does not describe what particular acts are involved in “authorizing payment,” and thus it can read on a user allowing a merchant to use their payment device as a payment means for a transaction. Therefore, Cohen’s disclosure of “the user transmits his or her credit card information to the vendor” (col 5 ln 35-36) reads on this limitation.  
Additionally, “initiating a credit transaction based, at least in part, on said retrieved feature and said authorized payment” reads on processing a credit transactions based on the user having allowed the merchant to use their payment device as a payment means for a transaction, and thus the disclosure in Cohen of “That vendor then verifies the transaction and obtains an authorization code from the credit card company authorizing the purchase, as is currently the standard practice with credit card transactions,” (col 5 ln 37-40) satisfies this limitation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 1-14 –
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1, 3, 5, 7, 9, 11, and 13 as well as claims 2, 4, 6, 8, 10, 12, and 14 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recites choosing how to pay for an item. Specifically, the independent claim 1 recites receiving a manual input indicative of changing a feature on a payment device, changing the feature on a remote device, receiving information indicative of payment, authorizing the payment, retrieving the feature from the remote device, and initiating a transaction which is a commercial transaction and therefore within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)).  Independent claim 2 recites  receiving a manual input indicative of changing a feature on a payment device, changing the feature on a remote device, receiving information indicative of payment, authorizing the payment, retrieving the changed feature from the remote device, and initiating a piggyback purchase transaction, which is a commercial transaction and therefore within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)).  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the payment device, or a payment device with buttons, and remote server, merely use a computer as a tool to perform an abstract idea. Specifically, the one or more computing devices perform the steps or functions of receiving a manual input indicative of changing a feature on a payment device, changing the feature on a remote device, receiving information indicative of payment, authorizing the payment, retrieving the changed feature from the remote device, and initiating a credit or piggyback purchase transaction.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a payment device and remote server to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of identifying a discount for a user. As discussed above, taking the claim elements separately, the one or more computing devices perform the steps or functions of receiving a manual input indicative of changing a feature on a payment device, changing the feature on a remote device, receiving information indicative of payment, authorizing the payment, retrieving the changed feature from the remote device, and initiating a credit or piggyback purchase transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of choosing how to pay for a purchase. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 3-14 further describe the abstract idea of choosing how to pay for a purchase. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 7 and 8 –
In this case, claims 7 and 8 are vague and unclear as to the relationship between the discretionary code and how the feature is retrieved.  In other words, the claims are silent as to the buttons ever being pushed.  Therefore if a code indicative of a button is being included without any action being taken involving a button the inclusion of the code either does not have a functional relationship or such a relationship must be held as unclear.  As the "retrieving" is "based on said discretionary code" it is unclear as to what the "basis" regarding the code as it effects the retrieval of the feature. 
Regarding claims 9 and 10 –
In this case, claims 9 and 10 are vague and unclear as to the relationship between the second information and how the feature is retrieved.  In other words, the claims are silent as to the buttons ever being pushed.  Therefore if information indicative of a button is being included without any action being taken involving a button the inclusion of the information either does not have a functional relationship or such a relationship must be held as unclear.  As the "retrieving" is "based on said second information" it is unclear as to what the "basis" regarding the information as it effects the retrieval of the feature. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(b) as being anticipated by Cohen (6,422,462).   
Regarding claim 1 –
Cohen teaches a method comprising: 
receiving manual input indicative of changing a feature associated with a payment device; (e.g. changeable charge limit (col 5 ln 8-15), valid for a range of dates (col 7 ln 35-44), only good for airline reservations (col 8 ln2-6), only good for airline and hotel charges (col 8 ln 6-8))
changing, on a remote server, said feature associated with said payment device; (col 12 ln 46-60);
receiving first information indicative of payment from said payment device; (col 12 ln 46-60);
authorizing payment for said payment device, based on said first information; (col 5 ln 35-40) 
retrieving said changed feature from said remote server; (col 12 ln 46-60) and 
initiating a credit transaction based, at least in part, on said retrieved feature and said authorized payment. (col 5 ln 35-40).
Regarding claim 3 –
Cohen discloses that said first information includes a discretionary data code.  (col 5 ln 25-40).
Regarding claim 5 –
Cohen discloses that said first information includes a discretionary data code, and said retrieving said changed feature is based on said discretionary data code. (col 5 ln 25-40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen (6,422,462) in view of Remington et al (US 2005/0060261).
Regarding claim 2 –
Cohen discloses a method comprising: 
receiving manual input indicative of changing a feature associated with a payment device; (e.g. changeable charge limit (col 5 ln 8-15), valid for a range of dates (col 7 ln 35-44), only good for airline reservations (col 8 ln2-6), only good for airline and hotel charges (col 8 ln 6-8))
changing, on a remote server, said feature associated with said payment device; (col 12 ln 46-60);
receiving first information indicative of payment from said payment device; (col 5 ln 25-59)
authorizing payment for said payment device based on said first information; (col 5 ln 35-40) and 
retrieving said changed feature from said remote server; (col 12 ln 46-60);
Cohen does not specifically disclose initiating a piggyback purchase transaction based, at least in part, on said retrieved feature and said authorized payment.
Remington discloses initiating a piggyback purchase transaction based, at least in part, on said retrieved feature and said authorized payment. (par 97-103)
It would be obvious to one of ordinary skill in the art to combine Cohen and Remington in order to increase sales via the use of convenient incentives.  (Remington, par 100)
Regarding claim 6 –
Cohen discloses that said first information includes a discretionary data code, and said retrieving said feature is based on said discretionary data code. (col 5 ln 25-40).
Claims 7, 9, 11, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen (6,422,462) in view of Blossom (US 2006/0131396).
Cohen discloses as above.
Regarding claim 7 – 
Cohen discloses that said first information includes a discretionary data code, (col 5 ln 25-40)
discretionary data code is indicative of a feature; (col 5 ln 25-40, col 12 ln 46-60) and 
said retrieving said changed feature is based on said discretionary data code. (col 5 ln 25-40, col 12 ln 46-60).
Blossom discloses wherein said payment device includes a plurality of buttons, (par 36, fig4).
and said discretionary data code is indicative of one of the plurality of buttons, (par 36, fig4).
It would be obvious to combine the buttons in Blossom with the credit card functionality of Cohen in order to obtain a more user-friendly card where features may be selected in a single step. (Blossom, par 12)
Regarding claim 9 –
Blossom discloses that the payment device includes a plurality of buttons. (par 36, fig4) and that a discretionary field of said track data includes second information indicative of a pressed button. (par 36, fig4).
Cohen teaches that retrieving said changed feature from said remote server is based on second information.  (col 5 ln 25-40)
It would be obvious to combine the buttons in Blossom with the credit card functionality of Cohen in order to obtain a more user-friendly card where features may be selected in a single step. (Blossom, par 12)
Regarding claim 11 –
Blossom teaches information indicative of a button pressed on the payment device.  (par 36, fig4).
Cohen teaches that retrieving said changed feature from said remote server is based on second information.  (col 5 ln 25-40)
It would be obvious to combine the buttons in Blossom with the credit card functionality of Cohen in order to obtain a more user-friendly card where features may be selected in a single step. (Blossom, par 12)
Regarding claim 13 –
Cohen teaches that the said first information includes a payment message, (col 5 ln 17-40) said payment message includes track data, (col 6 ln 4-48), and retrieving said changed feature from said remote server is based on the on the second information.  (col 5 ln 25-40)
Blossom teaches that a discretionary field of said track data includes second information indicative of a pressed button. (par 36, fig4).
It would be obvious to combine the buttons in Blossom with the credit card functionality of Cohen in order to obtain a more user-friendly card where features may be selected in a single step. (Blossom, par 12)
Claims 8, 10, 12, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen (6,422,462) in view of Remington et al (US 2005/0060261) further in view of Blossom (US 2006/0131396).
Cohen and Remington disclose as above.
Regarding claim 8 –
Cohen discloses said first information includes a discretionary data code, (col 5 ln 25-40)
said retrieving said changed feature is based on said discretionary data code. (col 5 ln 25-40, col 12 ln 46-60).
Blossom discloses that the payment device includes a plurality of buttons; (par 36, fig4) and 
said discretionary data code is indicative of one of the plurality of buttons. (par 36, fig4)
It would be obvious to combine the buttons in Blossom with the credit card functionality of Cohen and Remington in order to obtain a more user friendly card, where features may be selected in a single step. (Blossom, par 12)
Regarding claim 10 –
Blossom discloses that the payment device includes a plurality of buttons. (par 36, fig4) and that a discretionary field of said track data includes second information indicative of a pressed button. (par 36, fig4).
Cohen teaches that retrieving said changed feature from said remote server is based on second information.  (col 5 ln 25-40)
It would be obvious to combine the buttons in Blossom with the credit card functionality of Cohen and Remington in order to obtain a more user friendly card, where features may be selected in a single step. (Blossom, par 12)
Regarding claim 12 –
Blossom teaches information indicative of a button pressed on the payment device.  (par 36, fig4). 
Cohen teaches that retrieving said changed feature from said remote server is based on second information.  (col 5 ln 25-40)
It would be obvious to combine the buttons in Blossom with the credit card functionality of Cohen and Remington in order to obtain a more user friendly card, where features may be selected in a single step. (Blossom, par 12)
Regarding claim 14 –
Cohen teaches that the said first information includes a payment message, (col 5 ln 17-40) said payment message includes track data, (col 6 ln 4-48), and retrieving said changed feature from said remote server is based on the on second information.  (col 5 ln 25-40)
Blossom teaches that a discretionary field of said track data includes second information indicative of a pressed button. (par 36, fig4).
It would be obvious to combine the buttons in Blossom with the credit card functionality of Cohen and Remington in order to obtain a more user friendly card, where features may be selected in a single step. (Blossom, par 12)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cristina Owen Sherr/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685